Weltner, Justice,
dissenting.
1. Williams’ entitlement to benefits is established by OCGA § 34-*6699-13. After declaring presumptions of dependency for surviving spouses and minor children, the statute continues, at subparagraph (d):
Decided November 8, 1990 —
Reconsideration denied December 19, 1990.
Michael J. Bowers, Attorney General, K. Prabhaker Reddy, Edward F. Preston, George T. Talley, for appellees.
In all other cases, questions of dependency, in whole or in part, shall be determined in accordance with the facts at the time of the accident. . . .
Thus, the sole requirement of this portion of the statute is dependency in fact.
2. The administrative law judge found that Williams was partially dependent upon the deceased employee. The factual aspects of that finding are undisputed.
3. The elementary syllogism provides the correct conclusion to this case, as follows:
(a) Persons who are dependent are entitled to benefits.1
(b) Williams is a person who is dependent.2
(c) Williams is entitled to benefits.3
I am authorized to state that Justice Hunt and Justice Benham join in this dissent.

 OCGA § 34-9-13 (d), supra.


 Administrative law judge’s undisputed findings of fact.


 I am indebted to Judge Deen for his reference (Williams v. Corbett, 195 Ga. App. 85, 87 (382 SE2d 310) (1990), Deen, J., concurring) to Judge Hall’s dissent in Ins. Co. of North America v. Jewel, 118 Ga. App. 599, 604 (164 SE2d 846) (1968): “An actual dependent is a dependent in the same way a rose is a rose.” See his further comments at p. 605.